OPINION — AG — ** PUBLIC TRUST — SECTARIAN INSTITUTION ** MONIES RAISED BY BONDS ISSUED BY A PUBLIC TRUST UNDER 60 O.S. 176 [60-176] MAY NOT LAWFULLY BE USED TO FINANCIALLY AID A SECTARIAN INSTITUTION. (PRIVATE INSTITUTION, RELIGIOUS, CHARITABLE, PUBLIC FUNDS, PRIVATE SCHOOL, PRIVATE CORPORATION) CITE: ARTICLE II, SECTION 5, 60 O.S. 176 [60-176], OPINION NO. 65-302, OPINION NO. 70-128, OPINION NO. OCTOBER 22, 1931, ARTICLE I, SECTION 5, OPINION NO. 65-163, ARTICLE X, SECTION 15, ARTICLE V, SECTION 45 *** NOTE: SEE OPINION NO. 83-227 WHICH MODIFIES THIS OPINION DUE TO ' MUELLER V. ALLEN, 103 S.CT. 3062 ' ***